Title: To George Washington from William Lord Stirling Alexander, 20 November 1781
From: Alexander, William Lord Stirling
To: Washington, George


                  
                     Dear Sir
                     Rynbeck Novr 20th 1781
                  
                  I most sincerely congratulate your Excellency on the glorious victory you have obtain’d over the British Arms on the 19th of October at York and Gloucester in Virginia.  An event important in the Affair of Europe as well as America; it will weigh heavy in the political Scale of Negociation; and I hope secure peace to America on the principles of Independency and honor, with permanent advantages to our generous and Illustrious Allies.  I should have done myself the honor of Expressing to your Excellency the joy I feel on this occasion much sooner had I not been engaged on the Northern Frontiers from whence I am just return’d.  After repeated Intelligence having been receiv’d that the Enemy were on their way from Canada in order to invade the Frontiers of this State, I had the honor on the 15th of October to receive General Heaths Orders to take Command of the Forces in the Northern Quarter, on my arrival at Albany I found that the Intelligence of the Enemys having landed on the South part of Lake George (on which the Militia had been call’d out) was premature; I therefore dismiss’d them with thanks for their alertness in turning out so readily and universally.  The Enemy however were on Lake Champlain at Bulls Bay beyond Crown Point, this position made me suspicious, that they meant to send a light party by  path down the north branch of the Hudson to Sacandaga and then to fall on the Mowhawk River by John Town, or to surprise Schenectady.  The passes on the Mowhawk were immediately well guarded, and Colo. Willett desir’d to look well to the westward, as I had intelligence that 600 of the enemy had proceeded from Montreal by the St Lawrence toward Lake Ontario.  The 22d at night I receiv’d Intelligence that the Enemy had advanc’d to Crown Point, the next morning the New Hampshire Brigade moved on towards Saratoga.  The 24th I was inform’d that the enemy were arriv’d at Ticonderoga, and moving their boats over the carrying place into Lake George.
                  The Militia were desir’d to hold themselves in readiness to move on the shortest notice.  The 25th at noon receiv’d Intelligence that a large body of the enemy were within eight miles of Schenectady, burning and destroying the Country; immediately ordered the Militia nearest at hand to move that way under General Gansworth, sent of 60 volunteers mounted on horseback, and about 30 Continental of different Corps which were collected in Town and dispatched an Aide to Colonel Tupper then on the road to Saratoga with orders to move toward Schenectady by the north of the Mowhawk.  26th in the morning Intelligence was brought that Colonel Willet had met with the Enemy, engag’d them, was defeated and surrounded at Johns Town, more Militia ordered toward the Westward and Tupper ordered to move towards Johns Town, intending myself to proceed to the vicinity of that place.  Various accounts about Willetts situation all day, accounts from General Stark that the Enemy were certainly advancing by Lake Champlain and expected to be attack’d in 24 hours, calling for the Militia to fly to his assistance, the whole of the Militia not employ’d to the Westward were then ordered to move on towards Saratoga as briskly as possible.
                  The 27th in the morning receiv’d Intelligence that Colonel Willet had fought the Enemy, but with advantage had taken 40 prisoners, and was gone in persuit of them.  It appears that there was a party of 607 Rank and File, partly from Niagara and partly from Bucks Island, that rendezvous’d at Osewgo about the 9th of October under the command of Major Ross, and from thence proceeded up to the South East point of Lake Oneida, where they left their Boats under a Subs. Guard, with a good stock of provisions, went on by the head brances of the Susquehana, thro’ Cherry Valley, cross’d the Schorarie River, fell upon Warrens Bush burnt about 20 houses and barns, cross’d the Mowhawk River near Fort Hunter, and proceeded to Johns Town, where about half an hour after their arrival they were attack’d by Willett with about 500 men, who after a variety of forune beat the Enemy off the ground they retir’d in the dark some miles, Willett persu’d them in the morning and kept up the persuit for several days, in which he had several skirmishes with them with some advantage, he left them about 20 miles north of the Oneida Lake, in a miserable situation without a morsel of provision, and eight days march before them to get to any place of relief, it became prudent in Willet to proceed no farther, on the whole Mr Ross has made a ruefull expedition of it.  I can account for his loss being at least 150 in prisoners, kill’d and deserters besides wounded which they contriv’d to carry of, 50 prisoners chiefly British are sent down to General Heath, Colonel Willet has done every thing a man could do in his situation and has great merit.  Among their kill’d was their infamous partizan Walter Butler and a British Captain.  The 28 and 29th the intelligence from the northward convinc’d me that the Enemy were not so near at hand as was apprehended, yet I kept the Militia moving upwards, ordering part to halt at Still Water and the Farms between that and Saratoga, determin’d to go up to Saratoga in order to reduce the position and strength of the Enemy to some degree of certainty.
                  30th Rode up to Saratoga in Company with General Schuyler &c., soon after our arrival there, ordered out four Scouting parties that could be depended on, to go to different parts of Lake George, a Capt. Gray had this day reported to General Stark that the Enemy’s gun boats had approach’d so near the South Shore of the Lake, as to throw shot over his head; other intelligence had been receiv’d from General Enos at Castle Town and Colonel Waldbridge at Skensborough that about 500 of the Enemy were employed in covering some of the old works at Tionderoga, and 200 Cattle employ in drawing up heavy Cannon to the works and the rest proceeding by Lake George.
                  31st Reconoitred the ground in Order to erect some works to cover such troops as might be posted here for the Winter from surprize, at noon intelligence came from General Enos that the Enemy were all on Lake George and advancing under the Command of General St Leger their strength 3000.
                  Order’d General Enos to move to Fort Ann, and the Militia on the East side of Hudson’s River, with those of the lower part of Vermont to assemble at White Kill or Batten Kill, and wrote to General Gansiworth to bring up all the Militia not yet come forward, form’d the order of Battle and of march, intending to meet the Enemy in the act of crossing the Hudson should they attempt it.
                  Nov 1st we receiv’d the glorious news of the surrender of the Army under the Command of the Earl Cornwallis, to your Excellency, which was announc’d at noon by 13 Cannon adding one in Compliment to our friends of Vermont who were cooperating with us, against the common Enemy.
                  Nov 2d a Mr Durkee one of my Scouts reported that about 3 miles on this side Lake George in the road he found two men recently killed by the appearance of their blood being fresh with their packs and arms lying by them, that he proceeded to Gage’s Hill, from whence he had a good view of the Lake down to the narrows, and could not discover any sign of an Enemy.  Ordered two Commission’d Officers with small scouting parties to reconitre the Lake and go on as far as they could with safety, and untill they could discover the situation of the Enemy, for this Service Captains Emmerson and Senter were appointed.  I thought it necessary to send Capt Carr with a Flag at this time to Col. St Leger, my Letter to him, his answer and the Letter I transmitted them with to General Heath are enclos’d.
                  In the evening Capt. Wright another of my Scouts reported he had been down the Lake below the narrows and could discover no signs of an Enemy, this was confirm’d by another scout which arriv’d soon afterwards.  Ordered the Generals and Officers commanding Brigades to meet me at Eleven o clock the next day.
                  Novr 3d, finding the Council unanimously of opinion with me, that the Enemy were retir’d and considering the severity of the weather, and the heighth of the water from the late heavy rains, that it would be impossible for the enemy suddenly to return, I order’d the Militia to be dismissed with my best thanks.
                  On the 4th I return’d to Albany and during my stay there, I receiv’d full and satisfactory evidence that the Enemy were retir’d in good earnest, the last accounts place them at Chimney point, (opposite to Crown Point) on the 8th Instant, when they had been several days waiting for favourable Wind, and where I think it is not improbable they are still waiting, for the winds have been adverse and the weather severely cold, the tops of mountains now in our view are white with snow, and the winds peircingly cold; they must feel it in a more severe degree there.  The Letters I have from time to time on this occasion wrote to General Heath, I have no doubt were communicated to your Excellency, but I think it my duty to give you this detail that you may have a more distinct idea of the situation of affairs in the quarter I have had the honor to Command.  I shall proceed tomorrow in order to join General Heath.  I have the Honor to be with the most sincere Affection Esteem and Regard Your Excellencys Most Obedient Humble Servant
                  
                     Stirling
                     
                  
                Enclosure
                                    
                     
                        Sir
                        Saratoga Novemr 1st 1781
                     
                     The severe treatment and long confinement which I am informed is indur’d in Canada by a Number of American prisoners induces me to propose an Exchang of the whole of them Rank for Rank of the Troops lately under the command of Major Ross and Captured in Tryon County.
                     As the season is already Advanced, it will require dispatch to get this Exchange effected before the winter sets in, and if you will Assure me that our prisoners in Canada shall be immediately sent for to be delivered up at Skeensborough, I will have the like number of yours ready to be sent to the same place on the first notice of their approach.
                     If the releasment of Doctor Smiths Son or any other person in the Civil line is the Object of the wish of their friend and of the Governor General of Canada I will use my endeavours with the Government of this State to have them released.
                     I have the Honor to communicate to you Intelligence I have just received, that Lord Cornwallis with the Army under his command consisting of 5,500 Regulars and 4000 Refugees, Sailors, and Negroes, with all the Shipping of Force and Transports attending them, surrendered on the 19th Ulto to his Excellency General Washington.  His Lordship and many of his officers are to go to England on parole.  I am Your Most Obt Hume Servt
                     
                        Sterling Majr Genl
                     
                  
                  
                Enclosure
                                    
                     
                        Rynbeck November 18th 1781
                     
                     Extract of a Letter from Major General Lord Sterling to Major General Heath
                     I now transmit to you Copy of a Letter I sent the 1st Instant to Colo. St Leger, commanding the British Troops on Lake Champlain, with his Answer of the 7th.
                     The want of temper and good Manners so strongly discovered in the letter can be Accounted for only by the chagrin the Poor Gentleman must have felt at the news I sent him as well as his own disagreable situation at that time, he had began his retreat about ten days before from our frontiers, and was then constrained, by violent Northerly winds, to halt at Chimney Point (opposite to Crown Point) where his patience has been still farther exercised by more violent winds, and very severe cold weather: which must have produced Ice sufficient to put an end to any Navigation on that Lake— he I think will be obliged to leave his Boats and shiping behind him or destroy them, and Retire by the west side of Lake Champlain into Canada, a March of above 100 Miles through a Country almost impassable at the best of times.  What Colonel St Leger alludes to fifteen Prisoners on parole having made their escape from Canada, I am ignorant of, had he furnished me with the names and other particulars, I would notwithstanding his paradventure have endeavoured to convince him that I should not justify such prostitution of honour, but he has not put it in my power to make enquiry into the Matter.
                  
                  
               